Citation Nr: 1047657	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for hypertension, to include as secondary to his service 
connected diabetes mellitus, type 2.

2.  Entitlement to an increased rating for diabetes mellitus, 
type 2, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for hypertension, to 
include as secondary to his service connected diabetes mellitus, 
type 2.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
September 1966.  

This matter is now before the Board on remand from the United 
States Court of Appeals for Veterans Claims (Court).  In a July 
2010 Order, the Court endorsed a July 2010 joint motion for 
partial remand that vacated the portion of the February 2010 
Board decision that denied reopening a claim of service 
connection for hypertension and denied a rating in excess of 20 
percent for diabetes mellitus.  

While the Board's February 2010 decision denied six other claims, 
and remanded a claim for an increased rating for diplopia, the 
six other denied claims were abandoned and the February 2010 
decision is now final as to these claims.  Therefore, since the 
diplopia claim has not been returned to the Board from the RO, 
the current decision will only address the Veteran's application 
to reopen his claim of service connection for hypertension and 
the claim for an increased rating for diabetes mellitus, type 2.

While a claim for a total rating based on individual 
unemployability (TDIU) was earlier referred to the agency of 
original jurisdiction (AOJ) for further consideration in the 
Board's February 2010 decision, it does not appear that further 
action has be taken on it.  Therefore, it is once again referred 
to the AOJ for its consideration.

The issues of service connection for hypertension including 
secondary to service-connected diabetes mellitus, type 2, and an 
increased rating for diabetes mellitus, type 2, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in March 2005, of 
which the appellant was notified in March 2005, denied the 
appellant's claim of entitlement to service connection for 
hypertension.

2.  Evidence received since the March 2005 RO decision is new to 
the claims file, relates to an unestablished fact necessary to 
substantiate the claim of whether hypertension was caused or 
aggravated by the appellant's service-connected diabetes 
mellitus, type II, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision, denying the claim of service 
connection for hypertension, is final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted for the claim of 
entitlement to service connection for hypertension; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

I. Veterans Claims Assistance Act (VCAA)

As to the claim to reopen, new and material evidence specifically 
addressing this issue has been submitted in the form of a May 
2007 VA examination report.  Therefore, the claim is reopened.  
See 38 C.F.R. § 3.156(a).  The Board will proceed to review the 
decision on the merits.  As such, the Board finds that any error 
related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

II. The New and Material Evidence Claim

The appellant brought a set of claims in 2004 for service 
connection, including a claim for hypertension, all as a result 
of diabetes mellitus, type II.  The claims were denied in a March 
2005 rating decision, as the disabilities were less likely than 
not related to the appellant's diabetes mellitus.  Hypertension 
had been diagnosed in the early 1980's, was not the result of an 
inservice event or related to the appellant's diabetes mellitus, 
type II.  Notice of this decision was mailed to the appellant 
also in March 2005.  The cover letter informed the appellant that 
he had one year to initiate an appeal, enclosing a VA Form 4107 
with further explanation.  The appellant filed one form with VA 
in the year following March 2005, a claim for vocational 
rehabilitation in May 2005.  There is no Notice of Disagreement 
as to the March 2005 rating decision.  The March 2005 rating 
decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (2010).  Compensation is payable 
when service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The appellant continues to contend that his hypertension is 
possibly the result of his service-connected diabetes mellitus, 
type II.  In order to reopen the claim, new evidence tending to 
show that his diabetes mellitus caused or aggravates his 
hypertension must have been received.

In this regard, the May 2007 VA examiner opined that the 
appellant's diabetes mellitus, type 2, has worsened his 
hypertension.  The Board finds that this evidence is both new and 
material evidence since it addresses the grounds for the prior 
denial and raises the possibility of substantiating the claim.  
The Board finds that new and material evidence has been received 
to reopen the claim for service connection for hypertension.  
Reopening is warranted.  See 38 C.F.R. § 3.156(a).  

(The Board will discuss the claim further in the Remand section 
below.)  


ORDER

The petition to reopen the claim of service connection for 
hypertension as secondary to service-connected diabetes mellitus, 
type 2 is granted to this extent only.


REMAND

As to the claim for an increased rating for diabetes mellitus, 
type 2, and service connection for hypertension, the Veteran's 
representative in November 2010 notified the Board that there 
were outstanding treatment records of the claimant on file with 
the Omaha VA Medical Center, dated from 2008, which are not found 
in the record.  Accordingly, the Board finds that a remand is 
required to obtain these records.  See 38 U.S.C.A. § 5103A(b); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA adjudicators are deemed to have 
constructive notice of VA treatment records).

As to the claim of service connection for hypertension, the Board 
finds that it must remand this issue to provide the Veteran with 
an adequate VA examination.  In this regard, the appellant was 
seen for a VA examination in May 2007 and it was opined at that 
time that that the appellant had worsening of his hypertension by 
his diabetes mellitus, type 2, because of albumin spill urine 
test results that suggested a diabetic nephropathy.  That same 
report, however, states that the appellant might have kidney 
disease as a result of his diabetes mellitus, type 2, but that 
further testing of renal function was required.  On follow up 
testing in August 2007, another examiner indicated that the 
appellant's renal problems were caused by his longstanding 
hypertension, not by his diabetes mellitus, type 2.  In essence, 
the August 2007 opinion ruled out a diabetic nephropathy 
following appropriate testing.

The July 2010 joint motion for remand instructs the Board to 
consider whether secondary service connection on an aggravation 
basis is warranted.  The primary mechanism connecting the 
diabetes mellitus, type 2, to the hypertension identified by the 
May 2007 examiner is ruled out by the August 2007 opinion.  The 
August 2007 opinion does not rule out whether the appellant's 
diabetes mellitus, type 2, has aggravated the appellant's 
hypertension, to include his hypertensive nephropathy.  The Board 
will therefore remand for a VA examination and opinion to 
determine whether the appellant's diabetes mellitus, type 2, has 
aggravated his hypertension, to include his hypertensive 
nephropathy.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that 
VA provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim); 38 C.F.R. § 3.310; Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate). In the interest of 
ensuring a complete record on appeal, the Board also instructs 
that an opinion be obtained to determine whether the appellant's 
diabetes mellitus, type 2, caused his hypertension.  Id; Also see 
Allen v. Brown, 7 Vet. App. 439 (1995).

As to the claim for an increased rating for diabetes mellitus, 
type 2, given the above development as well as the claims 
regarding a worsening of his disability, the Board also finds 
that while the appeal is in remand status the Veteran should be 
afforded a new VA examination to ascertain the current severity 
of his disability.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to make 
a decision on the claim) (2010); McLendon v. Nicholson, 20 Vet. 
App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that VA's duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment). 

Given the allegations found in the joint motion, the Board also 
finds that while the appeal is in remand status the claim for an 
increased rating for diabetes mellitus, type 2, should be 
referred to the Director of Compensation and Pension for 
extraschedular consideration.  See 38 C.F.R. § 3.321 (2010), Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's medical records 
from the Omaha VA Medical Center from 2008 
to the present.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claims files and the 
Veteran should be provided with a copy of 
that memorandum.

2.  After undertaking the above development 
to the extent possible, make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded a VA examination 
to obtain a medical opinion as to the 
relationship between his service-connected 
diabetes mellitus, type 2, and hypertension 
including his hypertensive nephropathy.  
The claims folders are to be provided to 
the examiner for review in conjunction with 
the examination and a note that it was 
reviewed should be included in the 
examination report.  All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.  After a 
review of the record on appeal and an 
examination of the claimant, the examiner 
should provide answers to the following 
questions:

a) Is it at least as likely as not that 
the Veteran's hypertension, to include 
his hypertensive nephropathy, was 
aggravated by his service-connected 
diabetes mellitus, type 2?

b) Is it at least as likely as not that 
the Veteran's hypertension, to include 
his hypertensive nephropathy, was caused 
by his service-connected diabetes 
mellitus, type 2?

Note 1:  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

Note 2:  If the examiner finds that the 
Veteran's diabetes mellitus, type 2, 
aggravated his hypertension, than the 
examiner should provide a baseline as to 
the severity of the hypertension before 
being aggravated by the diabetes mellitus, 
type 2. 

3.  After undertaking the above development 
to the extent possible, make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded a diabetes 
mellitus VA examination.  The claims 
folders are to be provided to the examiner 
for review in conjunction with the 
examination and a note that it was reviewed 
should be included in the examination 
report.  All indicated tests and studies 
deemed appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating diabetes mellitus, type 2, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his disability.

4.  The claim for an increased rating for 
diabetes mellitus, type 2, should be 
referred to the Director of Compensation 
and Pension for extraschedular 
consideration.  

5.  After undertaking the above 
development, the Veteran should be provide 
with updated VCAA notice in accordance with 
the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2010) which notice 
should include notice of the laws and 
regulations governing extraschedular 
evaluations.

6.  Thereafter, the claims should be 
readjudicated.  If any of the benefits 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence received and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal including those 
governing extraschedular evaluations.  A 
reasonable period of time should be allowed 
for response before the appeal is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


